DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 4 is objected to because of an informality, which can be corrected as follows:  In line 2, “is” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 14, it is not definite as to what comprises the occlusion device.  Independent claim 1 recites an occlusion device comprising an absorbent body, while dependent claim 14 recites an occlusion device comprising an inflatable balloon.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (9,101,384) in view of Makower (2011/0060214), and further in view of Vaccaro et al. (2017/0007811). Makower et al. disclose the invention substantially as claimed.  Makower et al. disclose, at least in figures 2E-2I and 3I and col. 26, line 27 to col. 28, line 33; col. 31, lines 37-56; col. 39, lines 3-58; col. 43, line 63 to col. 44.,Iine 10; an apparatus comprising: (a) an occlusion device (301, 304, 305,  or 570) configured to fit securely in an anatomical passageway within a head of a human, wherein the occlusion device (e.g. 570, as shown in fig. 3I) is configured to be stationary within the anatomical passageway and to thereby move unitarily with the head when the occlusion device is installed in the anatomical passageway, wherein the occlusion device (570) comprises an absorbent body and is further configured to prevent passage of fluid through the anatomical passageway when the occlusion device is installed in the anatomical passageway;  a position sensor (according to col. 43, line 63 to col. 44, line 10) configured to generate signals indicating a position of the occlusion device in three-dimensional space; and a conduit (303 or 572) extending proximally from the occlusion device, wherein the conduit includes a first lumen (318)  in fluid communication with the occlusion device; wherein the occlusion device comprises a posterior nasal pack (570), wherein the posterior nasal pack comprises an absorbent member (according to col. 32, lines 37-41), wherein the posterior nasal pack further comprises a medication (according to col. 39, lines 39-58) is applied to the absorbent member, wherein the occlusion device is configured to conform to the shape of the anatomical passageway, wherein the conduit further includes a suction port (according to col. 27, lines 16-25) in fluid communication with the first lumen, wherein the suction port is configured to couple with a suction source and thereby provide suction from the suction source to the first lumen, wherein the apparatus further comprises at least one suction opening positioned on or near the occlusion device, wherein the at least one suction opening is in fluid communication with the first lumen such that the suction port and the first lumen are operable to communicate suction from the suction source to the at least one suction opening, wherein the occlusion device is sized to be positioned within a human nasopharynx or choana.
However, Makower et al. do not explicitly disclose that the position sensor is fixedly secured on the occlusion device and that a connector is communicatively coupled to the position sensor, wherein the connector is configured to receive and transmit the signals generated by the position sensor, wherein the connector is located at a proximal end of the conduit, wherein the position sensor is in communication with the connector through one or more communication wires, wherein the one or more communication wires extend through the conduit, wherein the position sensor is positioned within the occlusion device, or wherein the position sensor is positioned on an exterior of the occlusion device.  Makower teaches, at least in figures 4A-6 and para. [0088]-[0089]; a position sensor (16) is fixedly secured on an occlusion device (e.g., combination of 46 and 102a, as shown in fig. 4E) and a connector (14, as shown in fig. 4) is communicatively coupled to the position sensor, wherein the connector is configured to receive and transmit the signals generated by the position sensor, wherein the connector is located at a proximal end of a conduit (e.g., 100a), wherein the position sensor is in communication with the connector through one or more communication wires (14), wherein the one or more communication wires extend through the conduit, wherein the position sensor is positioned within the occlusion device (e.g., within the wall(s) of the balloon, according to para. [0088]), or wherein the position sensor is positioned on an exterior of the occlusion device (e.g., at the distal end of the device, according to para. [0089]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Makower, to modify the apparatus of Makower et al., so that it includes a position sensor and connector as claimed, wherein the position sensor is positioned within or on an exterior of the occlusion device.  Such modifications would allow safe and precise guidance and imaging of the occlusion device and/or conduit within a patient’s body.
However, Makower et al. in view of Makower do not explicitly disclose that the position sensor is configured to generate signals indicating a position of the head in three-dimensional space.  Vaccaro et al. teach, at least in figures 1, 2, and 4 and para. [0048] and [0065], a position sensor (e.g., 50) that is configured to generate signals indicating a real-time position of the head (e.g., tracking during a sinus dilation or other paranasal sinus system procedure) in three-dimensional space. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Vaccaro et al., to modify the position sensor such that it is configured to generate signals indicating a real-time position of the head in three-dimensional space. Such a modification would allow an occlusion device to be precisely positioned and tracked within a patient’s head during real-time performance of a surgical procedure.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Makower (2011/0060214) in view of Vaccaro et al (2017/0007811).  Makower discloses the invention substantially as claimed.  Makower discloses, at least in figures 4-7E and 9 and paragraphs [0083]-[0088] and [0095]-[0104]; an apparatus comprising: (a) an occlusion assembly comprising: (i) an occlusion device (46) configured to fit securely in an anatomical passageway within a head of a human, and (ii) a first position sensor (16) fixedly secured relative to the occlusion device, wherein the first position sensor is configured to generate signals indicating a position of the position sensor in three-dimensional space and thereby indicate a position of the head in three-dimensional space; (b) a working instrument (30) configured to move within the head of the human, the working instrument including a second position sensor (i.e., a sensor equipped working device) wherein the second position sensor is configured to generate signs indicating a position of the second position sensor in three-dimensional space and thereby indicate a position of the working instrument in three-dimensional space; and (c) an image guided surgery system (shown in fig. 7A-7E and 9) in communication with the first position sensor and the second position sensor, wherein the image guided surgery system is configured to: (i) determine the position of the head in three-dimensional space based on signals from the first position sensor (according to para. [102]), determine the position of the working instrument in three-dimensional space based on signals from the second position sensor, and (iii) determine the real-time position of the working instrument relative to the head based on the determined position of the head in three-dimensional space and the determined position of the working instrument in three dimensional space; wherein the image guided surgery system is operable to generate an alternating magnetic field (a non-uniform electromagnetic field, according to para. [0098]), wherein the position sensor is operable to generate the signals indicating a position of the head in three-dimensional space in response to the alternating magnetic field; wherein the apparatus further comprises a cable (14, as shown in fig. 4) coupling the image guided surgery system with the occlusion assembly, wherein the cable is configured to communicate signals from the position sensor to the image guided surgery system.
However, Makower does not explicitly disclose that the first position sensor is configured to generate signals indicating a real-time position of the head and move with the head to thereby provide tracking of movement of the head in real time and that the image guided surgery system is configured to determine the real-time position of the working instrument relative to the head based on the determined position of the head in three-dimensional space and the determined real-time position of the working instrument in three dimensional space.  Vaccaro et al. teach, at least in figures 1, 2, and 4 and para. [0048] and [0065], a first position sensor (e.g., 50) that is configured to generate signals indicating a real-time position of the head (e.g., tracking during a sinus dilation or other paranasal sinus system procedure) and move with the head to thereby provide tracking of movement of the head in real time and that an image guided surgery system (IGS 24) is configured to determine the real-time position of a working instrument (e.g. 22A) relative to the head based on the determined position of the head in three-dimensional space and the determined real-time position of the working instrument in three dimensional space.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Vaccaro et al., to modify the first position sensor and image guided surgery system such that the first position sensor is configured to generate signals indicating a real-time position of the head and move with the head and movement of the head in real time and such that the image guided surgery system is configured to determine the real-time position of the working instrument relative to the head based on the determined position of the head in three-dimensional space and the determined real-time position of the working instrument in three dimensional space.  Such modifications would allow the working instrument to be precisely positioned and tracked within a patient’s head during real-time performance of a surgical procedure.
Makower also discloses (in para. [0102]-[0104]) a method comprising: (a) inserting an occlusion device (46) into a patient’s head, wherein the occlusion device moves with head by fitting securely in an anatomical passageway within the head and occludes the anatomical passageway, wherein the occlusion device includes a first position sensor (16) generating signals indicating a position of the head in three-dimensional space in real time; (b) inserting a working instrument (e.g., 30) in the head, wherein the instrument (30) includes a second position sensor (a sensor equipped working device) operable to generate signals indicating a position of the second position sensor in three-dimensional space in real time; and (c) observing a display (80) showing the real time position of the working instrument in the head, wherein the display is driven by a processor (78) in communication with the first and second position sensors, wherein the processor factors in position data from the first position sensor and position data from the second sensor to determine the real time position of the working instrument in the head.
However, Makower does not explicitly disclose that the first position sensor generates signals providing real-time tracking of movement of the head. Vaccaro et al. teach a first position sensor (e.g., 50) generating signals providing real-time tracking of movement of the head (e.g., tracking during a sinus dilation or other paranasal sinus system procedure).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Vaccaro et al., to modify the method of Makower, so that the first position sensor generates signals providing real-time tracking of movement of the head.  Such a modification would allow the working instrument to be precisely positioned and tracked within a patient’s head during real-time performance of a surgical procedure.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makower et al. (7,727,186) teach an occlusion device and a method with the occlusion device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771